IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-40503
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOHN HANCOCK,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       UDC No. 1:96-CR-115-2
                        - - - - - - - - - -
                         February 10, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     John Hancock appeals his sentence following his guilty-plea

conviction to possession of crack cocaine with intent to

distribute.

     He argues that the district court erred by overruling his

objection to a two-point increase for possession of a firearm

during a drug transaction because it was his brother Noel Hancock

who possessed the gun and sold it following the drug transaction.

It was reasonably foreseeable to Hancock that his brother would

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40503
                                 -2-

possess a firearm during the commission of a drug-trafficking

offense, as Hancock helped the buyer locate Noel to facilitate

the buying of the gun in addition to separately selling the buyer

crack cocaine.    The district court did not clearly err by

overruling the objection to the enhancement.      See United States

v. Thomas, 120 F.3d 564, 574 (5th Cir. 1997), cert. denied, 1998
WL 5907 (U.S. Jan. 12, 1998) (No. 97-6829), and cert. denied,

1998 WL 5908 (U.S. Jan. 12, 1998) (No. 97-6839).

     Hancock argues that the trial court erred by overruling his

objection to the addition of four points to his criminal history

score for two juvenile adjudications.      He contends that the two

offenses were related and should have been counted as only one

offense, rather than two separate offenses.     The two offenses

could not have been considered related because they were

separated by an intervening offense.    See U.S.S.G. § 4A1.2,

comment. (n.3).    The district court did not err by overruling the

objection.   See United States v. Fitzhugh, 984 F.2d 143, 147 &

n.15 (5th Cir. 1993).

     AFFIRMED.